Title: From George Washington to David Waterbury, 30 June 1781
From: Washington, George
To: Waterbury, David


                        Sir

                            Head Quarters near Peekskill 30h June 1781
                        
                        you will immediately on the Receipt of this be pleased to collect as many Men of your command as you possibly
                            can and march with them from the place of rendezvous so as to form a junction without fail with Colonel Sheldon at Clapps
                            in King Street on the second of July by Sunset—you most not exceed that time on any account—you will bring four days
                            provision, and ready cooked. You will receive further orders at Clapps—you’ll carry on no Bagage—the movement to be as
                            Light as possible—I must enjoin and I shall depend upon your keeping your movement a profound secret from any officer
                            under your command.
                        You will be pleased to inform me by return of Capt. Buckley with the number of Men which you think you shall
                            probably collect. I am Sir Yr most obt Servt

                        
                            P.S.—It will be absolutely necessary for you to send on upon the Roads below you in the Rout to
                                Marinack—small Parties of your trusty Men, & well acquainted with that Country—who may waylay the Roads
                                & prevent any Intelligence going to the Enemy—this must be attended to With the greatest Care &
                                Vigilance—these Parties not to be seen in the Roads, but be concealed in Fields.
                        

                    